The committee, appointed to examine the returns of the members from the several towns, reported1 that the return from the town of Adams was double, and attested by two different persons, as town clerks ; whereupon, the consideration thereof was referred to Messrs. Davis, of Boston, Choate, of Ipswich, and Skinner, of Williamstown. The committee subsequently2 reported a statement of facts, as follows:—
“ That in the year 1780, the plantation called New Providence, agreeably to the report of the committee sent to view the same, was, by an act of the general court, annexed to the town of Adams. It does not appear to the committee, that the town of Adams was notified previous to passing the incorporating act: but that, on the arrival of the same in said town, sometime in the summer after it passed, the town of Adams united with New Providence, as a corporate body, in the transaction of all town business, till the March following, all which time, they mutually chose town officers. And no interruption appears to have taken place, until March 1782, when the selectmen refused to admit the inhabitants of New Providence to vote or join with them at said meeting, whereupon the said inhabitants, with part of the inhabitants of the old town of Adams, withdrew from said meeting, and petitioned the selectmen to grant a warrant for calling a town meeting, to choose town officers, &c., but the selectmen refused to grant their request. The said inhabitants thereupon complained, to James Harris, Esq., a justice of the peace, that they were unfairly and unconstitutionally debarred the privilege of voting for town officers, and also of having the town called together again agreeably to law, and requesting the said *14justice to issue his warrant for assembling said town, which he accordingly did, at which meeting, the said inhabitants made choice of selectmen and other town officers, and under the firm of said meeting have continued to transact all town business to the present time, and have elected Col. Jacob Stafford to represent them in the present general court, as appears by his certificate, A part of the former town of Adams have, ever since March, 1782, kept up a set of town officers, and have elected Capt. Reuben Kinsman, to represent them in the present general court”
The house proceeded to consider the report, and voted, that the elections were both illegal,1 but, on the next day, reconsidered that vote, and after long debate, voted that the election of Stafford was legal, and that of Kinsman illegal.2

 4 J. H. 15.


 Same, 24.


 4 J. H. 24.


 Same, 30.